Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 10, 12-16, 18, and 21-27 are pending.
	Claims 7-9, 11, 17, 19, and 20 are cancelled.
	Claims 1-6, 10, 13, 15 and 18 are amended. 
	Claims 21-27 are new.  
	Claims 1-6, 10, 12-16, 18, and 21-27 are examined on the merits. 

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim number is struck through indicating it has been deleted.  Appropriate correction is required.


Response to Arguments - 35 USC § 112 (Indefiniteness)
	Applicant’s amendments filed on 02/22/2022 including the cancellation of several claims overcome the rejections of record.  

Response to Arguments - 35 USC § 112 Written Description)
	Applicant’s amendments filed on 02/22/2022 including the cancellation of several claims overcome the rejections of record.  

Response to Arguments - 35 USC § 103
	Applicant’s amendments filed on 02/22/2022 including the cancellation of several claims overcome the rejections of record.  However, applicant’s amendment requires new obviousness rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 13-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Roesler, Novel DGAT Genes for Increased Seed Storage Lipid Production and Altered Fatty Acid Profiles in Oilseed Plants, US 2016/0348124 A1, December 1, 2016 in view of Lung, Diacylglycerol Acyltransferase: A Key Mediator of Plant Triacylglycerol Synthesis, Lipids, Volume 41, no. 12, 2006, Pages 1073 1088.
With respect to claim 1, Roesler teaches a modified polynucleotide encoding a diacylglycerol acyltransferase-1 (DGAT1) polypeptide having at least 95% identity to SEQ ID NO:2 (SEQ ID NO: 153 of Roesler has 100% identity to SEQ ID NO: 2 of the instant application) and comprising at least one modification (Roesler teaches a substitution at position 24 of SEQ ID NO: 153 to alanine)(Roesler, Page 4, Paragraph 0108), that when expressed in a plant cell, the polynucleotide increases the fatty acid content of the plant cell compared to a plant cell comprising a comparable polynucleotide without the modification (Roesler, Page 39, Claim 1).  
With respect to claim 2, Roesler teaches the modified polynucleotide of claim 1 (See above), wherein the polypeptide has at least 98% identity to SEQ ID NO:2 (SEQ ID NO: 153 of Roesler has 100% identity to SEQ ID NO: 2 of the instant application).  
With respect to claim 3, Roesler teaches the modified polynucleotide of claim 1 (See above).  
With respect to claim 4, Roesler teaches the modified polynucleotide of claim 1 (See above), wherein the modification further comprises a sequence encoding a non- cysteine at the position corresponding to position 355 of SEQ ID NO:2 (Roesler teaches the modified polynucleotide of claim 1 wherein the modification is a substitution at position 355 of a serine for the cysteine)(Roesler, Page 4, Paragraph 120)(Roesler also teaches where the nucleic acid fragment encoding the modified DGAT1 polypeptide has multiple modifications)(Roesler, Page 39, Claim 1). 
With respect to claim 5, Roesler teaches the modified polynucleotide of claim 4 (See above), wherein the modification further comprises a sequence encoding a non-isoleucine at the position (Roesler teaches the modified polynucleotide of claim 4, Roesler also teaches modification of the amino acid corresponding to positions 355 479 of SEQ ID NO: 2  into a serine, Roesler also teaches modified polynucleotides having more than one substitution)(Roesler, Page 4, Paragraph 126; ). 
With respect to claim 6, Roesler teaches the modified polynucleotide of claim 4 (See above), wherein the modification further comprises I479S a non-isoleucine at the position corresponding to position 479 of SEQ ID NO:2 (Roesler teaches the modified polynucleotide of claim 1 wherein the modification is a substitution at position 479 to a serine)(Roesler, Page 4, Paragraph 126)(Roesler also teaches the use of at least one substitution and the use of multiple simultaneous amino acid substitutions in DGAT)(Roesler, Page 4, Paragraph 107).
With respect to claim 10, Roesler teaches the modified polynucleotide of claim 1 (See above), wherein the modification further comprises a sequence encoding serine amino acids at positions corresponding to positions 355 and 479 of SEQ ID NO:2 (Roesler teaches the modified polynucleotide of claim 1, Roesler also teaches modifications of amino acids corresponding to positions 355 and 479 of SEQ ID NO: 2  into serine amino acids, Roesler also teaches modified polynucleotides having more than one substitution)(Roesler, Page 4, Paragraph 120; Roesler, Page 4, Paragraph 126; Roesler, Page 39, Claim 1). 
With respect to claim 13, Roesler teaches the modified polynucleotide of claim 1 (See above), wherein the DGAT1 further comprises (i) at least one amino acid motif selected from the group consisting of APTLCYQ (SEQ ID NO: 38)(SEQ ID NO 153 of Roesler teaches a motif of APTLCYQ), FGDREFYXDWWNA (SEQ ID NO: 39) and LLYYHD (SEQ ID NO: 40), where X is any amino acid; (ii) at least one amino acid motif selected from the group consisting of 577776-US-PCT APTLCYQ (SEQ ID NO: 38), FGDREFYXDWWNA (SEQ ID NO: 39) and LLYYHD (SEQ ID NO: 40), where X is K or Q; or (iii) at least one amino acid motif selected from the group consisting of 
With respect to claim 14, Roesler teaches a plant cell(Roesler teaches transforming oilseed cells of plants with the modified polynucleotide of claim 1)(Roesler, Page 4, Paragraph 128) comprising the modified polynucleotide of claim 1 (See above), wherein the plant cell has an increased fatty acid content compared to a plant cell comprising a comparable DGAT1 polynucleotide without the modification (Roesler teaches selecting plants with increased fatty acid content compared to non-transgenic null segregants)(Roesler, Page 4, Paragraph 128).
With respect to claim 15, Roesler teaches a soybean seed comprising the cell of claims 14 (See above), wherein the soybean seed has an increased oil content compared to a seed comprising the comparable polynucleotide without the modification (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214).  
With respect to claim 16, Roesler teaches the soybean seed of claim 15 (See above), wherein the oil content is increased by at least 5%, 10% (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214) , 15% or 20%.  
With respect to claim 21, Roesler teaches a plant cell (Roesler teaches transforming oilseed cells of plants with the modified polynucleotide of claim 1)(Roesler, Page 4, Paragraph 128) comprising the modified polynucleotide of claim 5 (See above).  
With respect to claim 22, Roesler teaches a soybean seed comprising the cell of claim 21 (See above), wherein the soybean seed has an increased oil content compared to a seed comprising the comparable polynucleotide without the modification (Roesler teaches selecting plants with increased fatty acid content compared to non-transgenic null segregants)(Roesler, Page 4, Paragraph 128).  
(See above), wherein the oil content is increased by at least 5% (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214).  
With respect to claim 24, Roesler teaches a plant cell Roesler teaches transforming oilseed cells of plants with the modified polynucleotide of claim 1)(Roesler, Page 4, Paragraph 128) comprising the modified polynucleotide of claim 10 (See above).  
With respect to claim 25, Roesler teaches a soybean seed (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214) comprising the cell of claim 24 (See above), wherein the soybean seed has an increased oil content compared to a seed comprising the comparable polynucleotide without the modification (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214).  
With respect to claim 26, Roesler teaches the soybean seed of claim 25 (See above), wherein the oil content is increased by at least 5% (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214).  
With respect to claim 27, Roesler teaches a polypeptide (Roesler teaches an isolated nucleic acid fragment encoding a modified Type 1 diacylglycerol acyltransferase polypeptide has at least one amino acid substitution)(Roesler, Page 3, Column 1, Paragraph 0049) encoded by the polynucleotide sequence of claim 1 (See above).
Roesler does not teach the modified polynucleotide wherein the modified polynucleotide has a non-asparagine or more specifically a serine at the position corresponding to position 473 of SEQ ID NO:2.
With respect to claims 1-6, 10, 13-16, and 21-27, Lung teaches that there is a large amount of variability in DGAT1 genes that are all functional in the plant.  This includes variability at the amino acid corresponding to position 473 of SEQ ID NO:2 (Lung, Page 1081, Figure 2A).  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Roesler to modify the asparagine at position 473 of SEQ ID NO: 2 to a Serine because this amino acid is not conserved as demonstrated in Lung.  This would have been obvious because generating substitutions in the enzyme allows for modulation of the activity of the DGAT1 enzyme, additionally there is a high amount of variability at this locus of DGAT1 sequences which indicates that this may be changed without negatively impacting the activity of DGAT1 but could improve the function of this gene improving its functionality.  Therefore, it would have been obvious to generate this substitution in the endogenous DGAT gene.  The ordinary artisan would have been motivated to combine the methods because of the ability to improve the characteristics of the enzyme of Roesler by generating a mutation in an area that is not required for function of the enzyme as shown by the variability in Lung, this would allow for the generation of an improved enzyme without the risk of generating an inactive enzyme which would be motivating to the ordinary artisan and make it obvious to target this locus in addition to the other modifications taught by Roesler.  This modification would be motivating because it would allow the ordinary artisan analyze the mutant DGAT1 polypeptides in order to find substitutions which were able to most increase the oil content of seeds.  Therefore claims 1-6, 10, 13-16, and 21-27 are rejected as being obvious under Roesler in view of Lung.  

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roesler, Novel DGAT Genes for Increased Seed Storage Lipid Production and Altered Fatty Acid Profiles in Oilseed Plants, US 2016/0348124 A1, December 1, 2016 in view of Lung, Diacylglycerol Acyltransferase: A Key Mediator of Plant Triacylglycerol Synthesis, Lipids, Volume 41, no. 12, 2006, Pages 1073 1088, Luo, Applications of CRISPR/Cas9 technology for targeted mutagenesis, gene replacement and stacking of genes in higher plants, Plant Cell Reports, 2016 and in further view of Caldo, Diacylglycerol Acyltransferase 1 Is Regulated by Its N-Terminal Domain in Response to Allosteric Effectors, Plant Physiology, October 2017.
With respect to claim 12, Roesler in view of Lung collectively teach all of the limitations of claim 1, see above.  
With respect to claim 18, Roesler in view of Lung collectively teach all of the limitations of claim 1 taught above (See above).  With respect to claim 18, Roesler in view of Lung teaches expressing a modified polynucleotide in in the soybean cell which increases fatty acid content of the soybean cell (Roesler teaches transgenic soybean seed having increased total fatty acid content of at least 10% and up to 20% when compared to the total fatty acid content of a null segregant soybean seed)(Roesler, Page 13, Paragraph 214).    
With respect to claims 12 and 18, Roesler in view of Lung does not teach a deletion of 1 or at least 10 amino acids corresponding to the region at positions 1 to 107 of SEQ ID NO: 2 or inducing a break in the genome of the soybean cell and repairing the break, wherein the repair of the break results in at least one non-asparagine nucleotide substitution in the polynucleotide, wherein the substitution corresponds to position 473 of SEQ ID NO:2.  
With respect to claims 12 and 18, Luo teaches the use of a CRISPR/Cas9 based system to generate mutations in the endogenous target gene in its natural genomic context and also teaches homology-directed repair in combination with CRISPR/Cas9 to generate a single specific amino acid substitution in maize (Luo, Page 1445, Column 2, Paragraph 2).  

With respect to claim 12 and 17-18, Caldo teaches that the n-terminal domain of DGAT1 is not required for acyltransferase activity and has an autoinhibitory function which contains an allosteric site.  Caldo teaches DGAT1 enzymes with only amino acids corresponding to 81-501 or 61-501 of the wild type BnaDGAT1 and teaches that these truncated proteins have increased activity (Caldo, Page 668, Column 2, Paragraph 2).    
It would have been obvious to the ordinary artisan at the time of filing to modify the nucleic acid and method of Roesler to use the method of Lung and to delete nucleotides corresponding to positions 1-60 of the DGAT1 amino acid sequence.  This would have been obvious because generating substitutions in the endogenous gene in planta allows for the simple and rapid generation of single nucleotide substitutions without having to introduce additional DGAT coding sequences into the genome, which may land outside of the normal genomic context.  Therefore, it would have been obvious to generate the substitution in the endogenous DGAT gene in its native plant cell.  Additionally, it would have been obvious to combine the two methods because the method of Liu is capable of efficiently and precisely making single amino acid substitutions such as the ones from Roesler.  The ordinary artisan would have been motivated to combine the methods because of the efficiency and specificity of mutations generated by the method of Luo, this would allow for the generation of different single amino acid substitutions at specific positions in the DGAT1 coding sequence.  This precise and targeted editing would be motivating because it would allow the ordinary artisan to analyze each individual amino acid from the DGAT1 polypeptide in order to find substitutions which were able to most increase the oil content of seeds.  Additionally, it would have been obvious to delete nucleotides corresponding to positions 1-60 of the DGAT1 amino acid sequence because the nucleotides and .  
Conclusion
	Claims 1-6, 10, 12-16, 18, and 21-27 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663